Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 10 November 2021 have been entered. Claims 1, 5, 6, 9, 13-20 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 9, and 17 being independent.

Response to Arguments
The Applicants’ arguments (page 5 filed 9 July 2018) regarding the Double Patenting rejections of claims 1, 4, 9, 12, 17, 20 have been fully considered and found persuasive.  Claims 1, 9, and 17 now cite allowable subject matter not claimed in the independent claims of US Applications 16915825 and 16915798.  Thus, the Double Patenting rejections of claims 1, 4, 9, 12, 17, 20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following references were considered (among others) in determining the patentability of claims 1-20:
Regarding claim 1, the prior art of record, in combination, fails to teach or fairly suggest a camera attitude tracking method, comprising: 
receiving, by a second device with a camera, an initial image and an initial attitude parameter that are transmitted by a first device; 
obtaining, by the second device, a second image acquired by the camera; 
obtaining, by the second device, a camera attitude variation of the second image relative to the initial image; and 
obtaining, by the second device, according to the initial attitude parameter and the camera attitude variation, a second camera attitude parameter, the second camera attitude parameter corresponding to the second image, comprising: 
calculating a rotation matrix in the second camera attitude parameter and a displacement vector in the second camera attitude parameter according to: 
a rotation matrix in the camera attitude variation, a displacement vector in the camera attitude variation, a rotation matrix in the initial attitude parameter, and a displacement vector in the initial attitude parameter.
Zhang et al. (“Zhang”, US Patent 9524555 B2) in Fig. 5b discloses an iterative method to identify the pose of a camera.  Zhang identifies rotation matrices and displacement vectors.  However, it would not have been obvious to combine Zhang with the art of record to disclose claim 1 because Zhang iterates the computations for convergence for a single camera whereas the Instant Application creates and updates a rotation matrix and translation vector for a second device based on attitude measurements from a second device and a first device.

Regarding claim 9, in light of the allowance of claim 1, the device in claim 9 is similar and performed by the method in claim 1. Therefore, claim 9 is allowed for the same reasons as claim 1.

Regarding claim 17, in light of the allowance of claim 1, the media in claim 17 are similar and performed by the method in claim 1. Therefore, claim 17 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613